Citation Nr: 1546532	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-33 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The appellant had periods of inactive duty for training from June 1985 to August 1985 and from June 1986 to August 1986 totaling more than four months. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In November 2014, the appellant presented sworn testimony during a video-conference hearing before the undersigned Veterans Law Judge.  The record was held open for an additional sixty days to allow the appellant to submit additional evidence.  A transcript of the hearing has been associated with the claims file.

In January 2015, the appellant, through his representative, submitted additional evidence directly to the Board.  A waiver of local consideration of the evidence was also submitted at that time.  This waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014.).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for a psychiatric disorder, including PTSD and anxiety.  With respect to PTSD, the appellant has asserted several in-service PTSD stressors.  See, e.g., appellant's statement dated October 2013 and Board hearing transcript dated November 2014.  Extensive efforts have been undertaken to corroborate the appellant's claimed stressors.  In particular, the RO requested the Army Crime Records Center formerly known as the Criminal Investigation Division (CID), the US Army Combat Readiness/Safety Center, and National Archives and Records Administration (NARA) to confirm the reported stressors.  All responses from theses agencies yielded negative responses.  

However, in the appellant's October 2013 statement, he described that during his military service in July 1985, he entered a gas chamber, wearing a gas mask, with nine other soldiers.  He was instructed to take off his gas mask and recite his name, rank, serial number, date of birth, and next of kin.  He then stated that he regurgitated on the gas chamber floors and was directed to clean his regurgitation without his gas mask.  While this stressor has not been corroborated, it is conceivable that it occurred in light of his training during inactive duty for training.

Furthermore, private treatment records reveal a diagnosis of PTSD.  See, e.g., private treatment records dated September 2010 and November 2013.  Additionally, in a January 2015 private treatment report, J.S., Ph.D., related the appellant's PTSD to his military service.  

With respect to a psychiatric disorder other than PTSD, private treatment records show numerous psychiatric diagnoses such as alcohol use disorder; social anxiety disorder; and personality disorder not otherwise specified (NOS) with avoidant, obsessive-compulsive, dependent, and paranoid traits.  See, e.g., private treatment records dated September 2010 and November 2013.  

The appellant has not yet been afforded a VA examination to determine the nature and etiology of any such disorder.  Therefore, a VA examination is necessary to clarify the existence and etiology of all psychiatric disorders.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

Lastly, the appellant has stated that he has sought private treatment from multiple providers, and that such treatment records have not been associated with the claims file.  Thus, on remand, any outstanding treatment records, as well as, complete records from any other pertinent private records identified by the appellant, should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding psychiatric treatment, to include psychiatric treatment from: 
(a.)  Acadia Hospital located in Bangor, Maine.  See private treatment report dated January 2014 (appellant reported that he was inpatient treatment for eight days).
(b.)  Ronda Savage.  See appellant's claim dated August 2013.
(c.)  Penobscot Community Health Center since 2010.  
(d.)  St. Joseph's Hospital located in Bangor, Maine. 
(e.)  East Union Medical Center.  See Board hearing transcript dated November 2014.  
(f.)  Any other pertinent provider identified by the appellant.

All such available documents should be associated with the claims file.

2.  Then, schedule the appellant for a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  

Following review of the claims file and examination of the appellant, the examiner should clearly identify all psychiatric disorders found then should provide the following opinions:

(i.)  The examiner should determine whether the appellant has met the criteria for a diagnosis of PTSD, based on the claimed stressor that he regurgitated in a gas chamber during inactive duty for training.  

(ii.)  If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) had its onset in service, or is otherwise related to service.

In rendering the above opinions, the examiner must comment on J.S., Ph.D., January 2015 opinion, in which he stated that the appellant suffers from PTSD as a result of his military service.  

The examination report should include the complete rationale for all opinions expressed.  The examiner should provide a rationale for the opinions.  If the examiner is unable to provide an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the appellant and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

No action is required of the appellant until notified by the RO; however, the appellant is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



